    Case: 1:19-cv-06415 Document #: 18 Filed: 11/29/19 Page 1 of 4 PageID #:288




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

                                                   )
AARON MCCLENON, et al.,                            )   Civil Action No. 19-cv-06415
                                                   )
               Petitioners,                        )   Honorable Mary M. Rowland
                                                   )
       v.                                          )   Motion Date: December 12, 2019
                                                   )   Motion Time: 9:45 a.m.
POSTMATES INC.,
                                                   )
               Respondent.                         )
                                                   )
                                                   )

RESPONDENT POSTMATES INC.’S CROSS-MOTION TO COMPEL ARBITRATION

       Respondent Postmates Inc. (“Postmates”) hereby moves under Section 4 of the Federal

Arbitration Act (“FAA”) for an order compelling Petitioners to arbitrate their disputes with

Postmates “in accordance with the terms of the contract” between the parties and in the “manner

provided for in such agreement.” 9 U.S.C. § 4. Postmates further moves under Section 3 of the

FAA for an order staying litigation pending the completion of arbitration. 9 U.S.C. § 3.

       As explained in the Memorandum filed concurrently herewith, Petitioners are subject to

the Postmates Fleet Agreement, which requires them to arbitrate their disputes with Postmates in

individual arbitration.    The Fleet Agreement’s Mutual Arbitration Provision contains an

unambiguous class and collective action waiver, which provides that couriers “agree that any and

all disputes or claims between the parties will be resolved in individual arbitration,” and that

couriers agree to “waive their right to have any dispute or claim brought, heard or arbitrated as a

class and/or collective action, or to participate in any class and/or collective action, and an

arbitrator shall not have any authority to hear or arbitrate any class and/or collective action.”




                                                  1
    Case: 1:19-cv-06415 Document #: 18 Filed: 11/29/19 Page 2 of 4 PageID #:288




       Both Postmates and Petitioners have moved to compel arbitration under the Fleet

Agreement, but only Postmates seeks to arbitrate in a manner that actually complies with that

agreement. Despite labeling their arbitration demands as “individual” demands, Petitioners seek

de facto class and collective arbitration: they filed a single grievance document with the American

Arbitration Association (“AAA”), attaching a spreadsheet of names and addresses and purporting

to use the same facts interchangeably to support the claims of hundreds of individuals. Petitioners

have also sought to have AAA administer their claims collectively, insisting that no single

arbitration can proceed until filing fees are paid on behalf of all 200 claimants. And they have

sought a single order from this Court requiring the payment of AAA administrative fees in the

aggregate. In reality, Petitioners’ filing of hundreds of arbitration demands is a shakedown tactic

designed to exert collective settlement pressure, in violation of the Fleet Agreement’s class and

collective action waiver.

       Accordingly, pursuant to Section 4 of the FAA, the Court should enter an order:

(1) requiring each Petitioner to refile their demand as an individual arbitration demand that sets

forth the facts and legal theories of relief, and the amount in controversy, applicable to the

particular Petitioner; and (2) requiring each Petitioner to proceed to arbitration on an individual

basis—i.e., without improperly invoking the benefits of class or collective arbitration, such as

collective administration by AAA, conditioning the commencement of one arbitration on the

commencement of all arbitrations and payment of all fees, or objecting to a payment plan that

compensates AAA for arbitrations as they proceed and are prosecuted. Because Petitioners’

underlying claims are subject to arbitration, the Court should also enter an order staying litigation

pending the completion of arbitration. 9 U.S.C. § 3.




                                                 2
    Case: 1:19-cv-06415 Document #: 18 Filed: 11/29/19 Page 3 of 4 PageID #:288




       Postmates’ Cross-Motion to Compel Arbitration is based on the Memorandum in Support

of Postmates’ Cross-Motion to Compel Arbitration, the Declaration of Theane Evangelis, all

papers and pleadings on file with this Court in this matter, any other matters of which the Court

may take judicial notice, and any oral argument of counsel.



DATE: November 29, 2019
                                            Respectfully submitted,

                                                /s/ Theane Evangelis
                                             Theane Evangelis (pro hac vice)
                                               TEvangelis@gibsondunn.com
                                             Dhananjay S. Manthripragada (pro hac vice)
                                               DManthripragada@gibsondunn.com
                                             Thomas F. Cochrane (pro hac vice)
                                               TCochrane@gibsondunn.com
                                            GIBSON, DUNN & CRUTCHER LLP
                                            333 South Grand Avenue
                                            Los Angeles, CA 90071-3197
                                            Telephone:    213.229.7000

                                             Michele L. Maryott (pro hac vice)
                                                MMaryott@gibsondunn.com
                                             Shaun A. Mathur (pro hac vice)
                                                SMathur@gibsondunn.com
                                            GIBSON, DUNN & CRUTCHER LLP
                                            3161 Michelson Drive
                                            Irvine, CA 92612-4412
                                            Telephone:   949.451.3800

                                             Jennifer Schilling, SBN 6256634
                                                JSchilling@littler.com
                                            LITTLER MENDELSON P.C.
                                            321 North Clark Street, Suite 1000
                                            Chicago, IL 60654

                                            Attorneys for Respondent Postmates Inc.




                                               3
    Case: 1:19-cv-06415 Document #: 18 Filed: 11/29/19 Page 4 of 4 PageID #:288




                               CERTIFICATE OF SERVICE

       I certify that I shall cause the foregoing document to be served by mail on December 2,

2019 on Petitioners’ counsel of record: Ashley C. Keller, Keller Lenkner LLC, 150 N. Riverside

Plaza, Suite 4270, Chicago, IL 60606.

                                            Respectfully submitted,

                                                /s/ Theane Evangelis
                                            Theane Evangelis




                                               4
